Per Curiam,
The indictment in this case was property drawn, and the defendant was tried for the offence charged. The mis-recital by the learned judge of the number of the section of the act of 1860 describing the offence did no wrong to the defendant.
We have examined the charge of the court with a special reference to the import of the paragraphs embodied in the assignments of error; and we are unable to see that the defendant has suffered from the manner in which the case was submitted. Counsel for defendant said to the court, during the charge to the jury, “ I would like to have the court say that it is incum*209bent upon the commonwealth to show that the wound is dangerous to life, and that element has not been shown in this case affirmatively.” The learned judge declined to say that the wound must be shown to be dangerous to life, presumably because the act of 1860 does not say so. What it does say is that if one shall administer poison to, or cause it to be taken by, another, or “ shall stab, cut or wound any person ” with intention to commit murder, such person shall be guilty of felony. The length, depth, position or character of the wound is not made a part of the definition of the offence. The intent to commit murder is the felonious element, and the overt act in execution of that intent completes the offence. The act goes further and declares that if in any other manner than by poison or cutting, stabbing or wounding one shall inflict any bodily injury upon another dangerous to life in its character, with the like murderous intent, he shall in like manner be guilty of a felony. But in this case a wounding was alleged, with an intent to commit murder, and the dangerous character of the wound inflicted with a deadly weapon in pursuance of an intent to kill need not be shown affirmatively. The fact that the wound was not as severe as the defendant intended will not serve him as a defence.
The assignments are overruled and the judgment is affirmed.